Per Curiam.
Wyman must be taken to have been the agent of the plaintiff in the execution, or of the justice, for the one or for the other of whom he acted; and if his act is to be recognized for any one purpose, it must be so for any other. Now, had he put the execution into the hands of the deputy constable, to be executed by him, it would have been equivalent to a delivery to the principal, who would have been answerable for the consequences even of a delegation to Wyman himself. But it was put into the hands of the deputy for the single object of procuring his signature to a previously prepared deputation; and the justice, or the plaintiff in the execution, whichever of the two employed the intended deputy, may be said to have selected his own officer. The delivery was special, not general—not for the purpose of official action, but of signing a deputation; and the acts or omissions of the new deputy would not have rendered the principal constable liable to the employer, had the execution been put into his own hands for the same limited purpose, instead of that of his deputy: for it is entirely clear that one who employs a special constable, deputed at his own instance, must bear the consequences of his misfeasance, as he would those of any other servant employed by him.
Judgment affirmed.